
	

114 HRES 119 IH: Supporting the goals and ideals of Engineers Week.
U.S. House of Representatives
2015-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			February 20, 2015
			Mr. Lipinski (for himself, Mr. Collins of New York, Mr. Loebsack, Mr. Rangel, Ms. Edwards, Mr. Tonko, Mr. Pocan, Mr. Cárdenas, Mr. McKinley, Ms. Esty, Mr. Kennedy, Mr. Rush, Mr. Peters, Mr. Honda, Ms. Bordallo, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of Engineers Week.
	
	
 Whereas engineers employ their scientific knowledge and analytical skills for the betterment of the United States;
 Whereas the mission of DiscoverE (formerly the National Engineers Week Foundation) is to sustain and grow a dynamic engineering profession through outreach, education, celebration, and volunteerism as needed to keep the United States a global leader in engineering and engineering education;
 Whereas the sponsors of Engineers Week are working together to transform the engineering workforce through greater inclusion of women and underrepresented minorities;
 Whereas by engaging young students, parents, and educators in hands-on science, technology, engineering, and math, engineers help them discover how they can make a meaningful difference in the world;
 Whereas the partnership between engineers and teachers inspires future generations of engineering and technology talent;
 Whereas tens of thousands of engineers and engineering students will serve their communities not only through their work but, at this time of year, by reaching into hundreds of local communities;
 Whereas engineers have helped meet the major global challenges of our time, including providing state-of-the-art transportation and information technology infrastructures, enhancing national security, and developing the clean energy technologies needed to power the people of the United States into the future;
 Whereas most people in the United States continue to say that the benefits of science outweigh the potential harms and that the Federal Government should fund research that “advances the frontiers of knowledge”, according to the National Science Board’s 2014 Science and Engineering Indicators;
 Whereas engineers are a crucial link in research, development, and the transformation of scientific discoveries into useful products and jobs, as the people of the United States look more than ever to engineers and their imagination, knowledge, and analytical skills to meet the challenges of the future;
 Whereas the National Science Board’s Science and Engineering Indicators 2010 and 2012 shows that while the number of students obtaining engineering degrees in the United States has reached an all-time high, the rates for women do not reflect our national demographics, with only 19 percent of bachelor’s degrees in engineering being earned by women;
 Whereas the National Science Board’s Science and Engineering Indicators 2014 show that historically underrepresented racial and ethnic groups, particularly Blacks and Hispanics, continue to display lower S&E participation rates relative to their presence in the United States population comprising about 10 percent of workers in S&E occupations;
 Whereas only 4 percent of the Nation’s workforce is composed of scientists and engineers, this group disproportionately creates jobs for the other 96 percent;
 Whereas DiscoverE has grown into a formal coalition of more than 100 professional societies, major corporations, and government agencies that serves as a hub of engineering outreach dedicated to ensuring a diverse and well-educated engineering workforce, promoting literacy in science, technology, engineering, and math, and raising public awareness and appreciation of the contributions of engineers to society; and
 Whereas February 22, 2015, to February 28, 2015, has been designated as Engineers Week by DiscoverE and the theme is, Engineering New Horizons, spotlighting the important contributions of the engineering community to our quality of life now and in the future, especially in the areas of energy, water, and food sustainability: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Engineers Week to increase understanding of and interest in engineering and technology careers and to promote technological literacy and engineering education;
 (2)recognizes that engineering education is a critical component of STEM (science, technology, engineering, and mathematics) education and essential to improving the United States educational system and economic prosperity; and
 (3)ensures that technological solutions designed by the engineering community can be advanced through research, development, standardization, and innovation.
			
